Appeal from an order of the Supreme Court at the Broome County Special Term denying appellants’ application for an order in the nature of mandamus under article 78 of the Civil Practice Act. Petitioners allege an oral compromise agreement with the corporation counsel of the City of Binghamton which, inter alia, provided for the discontinuance of two tax certiorari proceedings and the payment by the city of $197.30. The alleged agreement was neither in writing nor approved by the Board of Estimate and Apportionment as required by section 205 of the Second Class Cities Law. Order affirmed, without costs. All concur.